                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA,                                 Case No. 19-cv-06189-WHO
                                                         Plaintiff,
                                   8
                                                                                              JUDGMENT
                                                  v.
                                   9

                                  10     WILLIAM PELHAM BARR, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Judgment is hereby entered in accordance with the stipulation to dismiss without prejudice

                                  14   Claims for Relief 1-5, see Dkt. No. 33, and Claims for Relief 6-11, see Dkt. No. 36. The court

                                  15   shall retain jurisdiction over this action and the parties to enforce the terms of the stipulations.

                                  16   The Clerk of Court shall close the file in this matter and vacate any pending hearings.

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 6, 2020

                                  19

                                  20
                                                                                                      William H. Orrick
                                  21                                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
